Citation Nr: 1029059	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971.  
The Veteran was awarded the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in December 2003.  A transcript of his hearing was 
prepared and associated with the record.

When the case was before the Board in July 2004 it was remanded 
for additional development of the record.  In May 2006, after the 
requested development had been accomplished, the Board denied the 
Veteran's claim for an evaluation in excess of 50 percent for 
PTSD and remanded the issues of service connection for 
hypertension and coronary artery disease as secondary to PTSD, as 
well as the issue of a TDIU.  Thereafter, as to the issue of a 
disability rating in excess of 50 percent for PTSD, the Veteran 
filed a timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2007, the parties filed a joint 
motion to vacate the Board decision with respect to the issue of 
an increased rating for PTSD, and the Court vacated the Board's 
decision and remanded the case for additional clarification.

In August 2007 the issue of entitlement to an increased rating 
for PTSD was again remanded for additional development.  While 
the case was in remand status, development regarding the 
remaining issues was completed, and all issues were recertified 
to the Board for appellate consideration.  By a September 2008 
decision, the Board denied the claims for service connection for 
hypertension and coronary artery disease as secondary to PTSD and 
remanded the claims for an evaluation in excess of 50 percent for 
PTSD and TDIU.  

Unfortunately, the Board must again Remand the issues of 
entitlement to an increased rating for PTSD and entitlement to 
TDIU to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Communications (without a waiver of initial RO review) from the 
Veteran's daughter and son-in-law, dated in February 2010, 
indicate that his PTSD had increased in severity.  These 
statements note the Veteran's increased cognitive difficulties 
and inability to care for himself (his daughter states that she 
has been his caretaker for three years).  In light of evidence of 
worsening psychiatric symptoms, and the over two year interval 
since the Veteran was last examined (in April 2008), another VA 
examination is necessary.  See 38 C.F.R. § 3.327(a)(2009); see 
also VAOPGCPREC 11-95 (April 7, 1995).

Finally, the matter of entitlement to a TDIU rating is 
inextricably intertwined with the increased rating claim being 
remanded, and consideration of the matter must be deferred 
pending resolution of such claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify the providers of all psychiatric 
treatment and/or evaluation, VA and private, 
he has received and to provide any releases 
needed to secure records of any such private 
evaluation/treatment.  If a response to 
requests for records from any of the private 
sources identified by the appellant is not 
received, he should be so notified and 
informed that he may obtain and submit any 
pertinent private records.  All relevant VA 
treatment reports should be secured and 
associated with the claims file.   

2.  The RO/AMC should then arrange for the 
Veteran to be examined by a psychiatrist to 
determine the severity of his PTSD.  The 
Veteran's claims folder (to include this 
remand) and the criteria for rating PTSD must 
be available to, and reviewed by, the 
examiner in conjunction with the examination, 
and any indicated studies should be 
completed.  Based on review of the record and 
examination of the Veteran the examiner 
should provide opinions responding to the 
following.

(a)  Please identify all symptoms (and 
associated impairment of function) of the 
Veteran's PTSD.  If the Veteran has any other 
nonservice-related psychiatric disability, 
the examiner should specifically comment on 
the associated manifestations of such 
disorder.  If the examiner cannot distinguish 
the symptoms and effects from each 
disability, it should be so stated and 
explained with rationale.  

(b)  The examiner should then comment on the 
effect the Veteran's PTSD alone (his only 
service-connected disability) has on his 
ability to obtain and retain employment.  

The examiner should explain the rationale for 
all opinions.

3.  The RO/AMC should readjudicate the 
claims, with consideration of all pertinent 
law, including Mittleider v. West, 11 Vet. 
App. 181 (1998).  If a matter on appeal 
remains denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case (SSOC), and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


